      Case 2:19-cv-05444-DMF Document 23 Filed 02/26/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                        No. CV-19-5444-PHX-DMF
10                  Plaintiff,
11   v.                                                 ORDER
12   Dirty World LLC, et al.,
13                  Defendants.
14
15          Recently, Plaintiff mailed correspondence/documents directly to the undersigned’s

16   chambers which had not been filed with the Court. The correspondence/documents have

17   been shredded without review. This Court does not accept ex parte communication.

18   Further, any appropriate information or request pertaining to the case must be properly

19   filed with the Court, with service to all parties who have appeared in this matter.

20          Further, Plaintiff filed a “First Amended Complaint” (Doc. 22) in violation of the

21   Court’s previous Order “that Plaintiff must file a motion to amend before any amendment

22   of the complaint, that any First Amended Complaint not be served until the Court conducts

23   screening of such proposed amended complaint, that identification and subsequent service

24   of Defendant John Doe and service of Defendant Dirty World LLC not be delayed or held

25   in abeyance due to any motion to amend, and that Plaintiff comply with LRCiv 15.1(a) for

26   any amendment sought of the complaint” (Doc. 14). Plaintiff’s filing at Doc. 22 violates

27   the Court’s previous order in that a motion has not been filed and there has not been

28   compliance with LRCiv 15.1(a). Thus, the Court will strike Doc. 22.
      Case 2:19-cv-05444-DMF Document 23 Filed 02/26/20 Page 2 of 3



 1          Undersigned screened Plaintiff’s previously submitted proposed First Amended
 2   Complaint (Doc. 17) and issued a Report and Recommendation regarding such (Doc. 20).
 3   Undersigned recommended that claims against the proposed additional defendant not be
 4   allowed to proceed (Doc. 20). The remainder of the amendments sought by Plaintiff were
 5   drafting changes to the claims already set forth in the original Complaint, which
 6   undersigned recommended should be allowed. Until Judge McNamee has ruled on the
 7   Report and Recommendation, the Complaint (Doc. 1) is the operative pleading and must
 8   be timely served or the action is subject to dismissal (see Doc. 12).
 9          The Court previously ordered “that Plaintiff shall have 60 days from [November 26,
10   2019] to move to substitute an identified person in place of [Defendant] John Doe, and if
11   an extension of time for such is sought, Plaintiff must do so in writing specifically setting
12   forth the efforts made by Plaintiff to determine John Doe’s identity and Plaintiff’s
13   additional plan to do so, including any litigation activities, to determine John Doe’s
14   identity” (Doc. 12). The sixty days has passed and Plaintiff has not moved to substitute an
15   identified person in place of John Doe and has not moved to extend time.
16          On January 14, 2020, attorney David S. Gringas filed a notice of non-representation
17   regarding Defendant Dirty World, LLC. If the service packet for Defendant Dirty World,
18   LLC prepared by Plaintiff contained a service representative and/or address that identified
19   attorney David S. Gringas and/or 4802 E. Ray Road, #23-271, Phoenix, AZ 85044, then
20   Plaintiff has not provided adequate information for service of Defendant Dirty World, LLC
21   by the United States Marshal and shall within fourteen days file a request for a new service
22   packet; the request shall include a new service representative/address for Defendant Dirty
23   World, LLC. Plaintiff is reminded that it is his responsibility, not the Court’s or the United
24   States Marshal’s responsibility, to provide accurate information for service of any named
25   defendant. Plaintiff is also reminded that he may obtain a summons from the Clerk of
26   Court and may at his own expense hire a service of process company to locate and
27   effectuate service on Defendant Dirty World, LLC.
28          Accordingly,


                                                 -2-
      Case 2:19-cv-05444-DMF Document 23 Filed 02/26/20 Page 3 of 3



 1          IT IS HEREBY ORDERED that Plaintiff shall not mail any document to
 2   undersigned’s chambers unless the document has been properly filed with the Court.
 3   Failure to comply with this Order may result in sanctions against Plaintiff, including
 4   dismissal of this lawsuit.
 5          IT IS FURTHER ORDERED striking Doc. 22.
 6          IT IS FURTHER ORDRED that within fourteen (14) days of the date of this
 7   Order, Plaintiff shall show cause in writing why Defendant John Doe should not be
 8   dismissed without prejudice due to Plaintiff’s failure to timely substitute an identified
 9   person in place of Defendant John Doe and due to Plaintiff’s failure to file a motion to
10   extend time to substitute an identified person in place of Defendant John Doe.
11          IT IS FURTHER ORDRED that if the service packet for Defendant Dirty World,
12   LLC prepared by Plaintiff contained a service representative and/or address that identified
13   attorney David S. Gringas and/or 4802 E. Ray Road, #23-271, Phoenix, AZ 85044, within
14   fourteen (14) days of the date of this Order, Plaintiff shall file a request for a new service
15   packet; the request shall include a new service representative/address for Defendant Dirty
16   World, LLC.
17          Dated this 26th day of February, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
